Citation Nr: 1044764	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-11 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder.  

3.  Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The March 2006 RO decision denied service-connection for a 
bipolar disorder, also claimed as mental illness, schizophrenia, 
and depression.  In light of the various descriptions of the 
claimed disorder, the Board has characterized the issue as 
entitlement to service connection for an acquired psychiatric 
disorder.  

The March 2006 RO decision also denied service-connection for 
chronic obstructive pulmonary disease.  However, the Veteran's 
attorney had claimed service-connection for a lung condition.  
The Veteran did have a left exploratory thoracotomy with wedge 
resection of a left lung lesion during service.  Service-
connection has been established for the residual scar.  It is 
desirable to determine if he has any respiratory residuals.  In 
light or the Veteran's history, the claim for a lung condition, 
and the more recent findings, the Board has broadly construed the 
issue as service-connection for a respiratory disorder.  

The issues of entitlement to service connection for an acquired 
psychiatric disorder and entitlement to service connection for a 
respiratory disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.  


FINDINGS OF FACT

1.  In August 1990, the RO denied service-connection for a back 
disorder characterized as residuals of a fractured vertebra of 
the back.  The Veteran was notified but did not file a timely 
notice of disagreement.  

2.  In January 1991, the RO denied service-connection for a back 
disorder characterized as a herniated nucleus pulposus with 
numbness in both legs.  The Veteran was notified but did not file 
a timely notice of disagreement.  

3.  Evidence of record at the time of the January 1991 RO 
decision included service treatment records and VA clinical 
records.  

4.  Evidence received since the January 1991 RO decision is 
cumulative and redundant.  

5.  Evidence received since January 1991 does not, by itself or 
when considered with previous evidence of record relate to an 
unestablished fact necessary to substantiate the claim.  

6.  Evidence received since January 1991 does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1991 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

2.  Evidence received since the RO's 1991 decision is not new and 
material and the Veteran's claim of entitlement to service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in November 2005 the RO provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The initial notice letter was 
provided before the adjudication of his claim in March 2006.  The 
November 2005 letter specifically notified the Veteran that the 
claim for service-connection for a low back disorder had been 
previously denied.  It notified him of the information and 
evidence that is necessary both to reopen the claim and to 
establish entitlement to the underlying benefit sought.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In March 2006 and May 2006, 
letters from the RO provided notice regarding potential ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was not prejudiced by this late notice 
because the claim is being denied and neither a rating nor an 
effective date will be assigned.  VA has complied with the notice 
requirements of VCAA and has no outstanding duty to inform the 
appellant that any additional information or evidence is needed.  
Therefore, the Board may decide the appeal without a remand for 
further notification.  

The Board also finds that all relevant facts relating to this 
claim have been properly developed, and that all evidence 
necessary for equitable resolution of the issue has been 
obtained.  The Veteran's service medical records as well as post 
service VA treatment records were in the file at the time of the 
previous decision.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  



Service-Connection

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

New and Material Evidence

In August 1990, the RO denied service-connection for residuals of 
a fractured vertebra of the back.  It was noted that the Veteran 
claimed a history of back pain since 1978.  Recent X-rays were 
entirely negative for residuals of a vertebra fracture.  It was 
concluded that there was no evidence in the service treatment 
records nor was there shown to be a continuity of treatment.  In 
January 1991, the RO again considered a claim for service-
connection for a back disorder and denied service-connection for 
a herniated nucleus pulposus with numbness in both legs.  It was 
concluded that there was no evidence to show the Veteran incurred 
or aggravated a back condition during his military service.  The 
Veteran was notified of the August 1990 and January 1991 RO 
decisions and did not file a timely notice of disagreement.  

Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2010).  However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
claim will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  

The United States Court of Appeals for the Federal Circuit has 
held that this is a jurisdictional matter.  That is, VA has no 
jurisdiction to consider the claim unless the appellant submits 
new and material evidence.  Therefore, the first determination 
which the Board must make is whether the Veteran has submitted 
new and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Discussion

The VA clinical records since the denials of 1990 and 1991 
contain many complaints of back pain and varying assessments.  
The complaints are cumulative and redundant of the Veteran's 
previous complaints.  They are not new and material evidence.  It 
is important to note that none of the comments by the medical 
personnel link current back complaints to service.  

In 1993, the Veteran was seriously injured in an automobile 
accident.  Some of the records link the back complaints to that 
accident but not to service.  

A September 1992 VA record shows the Veteran complained of 2 
slipped discs in his back "(fr army injury?)."  He said it 
started hurting after working on his car in May 1992.  The 
diagnosis was a back strain, patient with known previous back 
injury.  It is important to emphasize that this note merely 
repeats the Veteran's claim.  Having a doctor or other medical 
professional repeat the claim does not make it medical evidence.  
See LeShore v. Brown, 8 Vet App 406, 409 (1995).  There is 
nothing in this report that can be considered a medical opinion 
connecting the current back disorder to service.  

A VA physician's note, dated in July 2000, shows the Veteran was 
complaining of pain in his back and legs for 20 years.  "He had 
car accidents when he was in the military."  He hurts all the 
time.  Imaging revealed wedge compression at L2 and degenerative 
disc disease of the lumbar spine.  The clinical impression was 
somatic back pain.  Here again, there is no evidence that the 
doctor had any knowledge of car accidents in the military, he was 
simply recording the Veteran's report.  In fact, in this note, 
the doctor did not even connect the Veteran's pain complaints to 
the X-ray findings but felt that they were somatic in nature.  

The Veteran's attorney submitted copies of VA clinical records 
asserting that they supported the claim, but did not identify any 
particular record.  The Board has searched these submissions and 
finds nothing that would meet the definition of new and material 
evidence.  We also note that private medical records have been 
submitted.  Again, there is nothing in them that would link a 
current back disorder to service or to a service-connected 
disability.  Numerous treatises have also been submitted.  The 
Veteran's attorney did not identify any specific treatise or part 
thereof as connecting the Veteran's current back disorder to 
service.  And, the Board's review has not disclosed any treatise 
that has sufficient specificity to link the current back disorder 
to service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); 
Wallin v. West, 11 Vet App. 509, 513-14 (1998).  

Conclusion

There is no dispute that the Veteran has a back disorder.  That 
was not disputed at the time of the 1990 and 1991 decisions 
denying service-connection.  Consequently, more evidence of a 
current back disorder is cumulative and redundant and is not new 
and material evidence.  There was one back complaint in service, 
but the record does not show a chronic disability.  The Veteran 
continued in service without further back complaints and, on 
separation examination, a physician found his spine to be normal.  
Thereafter, several years passed before there was any documented 
record of back complaints.  This was all of record at the time of 
the previous denials.  What was not of record was competent 
evidence connecting the back disorder to service.  The record 
still does not contain such evidence.  There is no medical 
opinion linking the back disability to service; nor is there a 
lay statement of a continuity of symptoms.  With a complete 
absence of anything that could be considered new and material 
evidence, the law prohibits VA from reopening the claim.  


ORDER

In as much as new and material evidence has not been received, 
the appeal to reopen a claim of entitlement to service connection 
for a back disorder is denied.  


REMAND

The service treatment records do not reflect a psychiatric 
disability.  However, on a history accompanying his separation 
examination, the Veteran responded to a question about treatment 
for a mental condition by writing, "They said I was crazy."  
Since the service treatment records were obtained shortly after 
the Veteran was released from active service, additional service 
treatment records may be available and an attempt to obtain them 
should be made.  Also, the Veteran was released from active 
service with an honorable discharge at grade E-1 and a 
reenlistment code of RE-3, which would be consistent with some 
problems.  Thus, his service personnel records may provide some 
incite into his problems in service.  Finally, a psychiatric 
examination is desirable to determine the correct current 
diagnosis and any connection to service or to a service-connected 
disability.  

A current examination is desirable to determine the nature and 
extent of any current respiratory disability and any connection 
to the Veteran's active service.  

Accordingly, the issues of entitlement to service connection for 
an acquired psychiatric disorder and entitlement to service 
connection for a respiratory disorder are REMANDED for the 
following action:

1.  The RO should request any additional 
service treatment records that may be 
available from the National Personnel 
Records Center (NPRC).  

2.  The RO should also ask the NPRC for a 
complete copy of the Veteran's service 
personnel records.  

3.  After the requested records have been 
obtained and associated with the claims 
folder, the Veteran should be scheduled 
for a VA respiratory examination.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  Any tests, such as 
pulmonary function tests, or studies, such 
as imaging studies, needed to respond to 
the following questions should be done.  
The examiner should respond to the 
following:

a.  What is the Veteran's current 
respiratory diagnosis?  

b.  Is the Veteran's current respiratory 
disorder at least as likely as not due to 
disease or injury during his active 
service?  Please explain.  

c.  What current respiratory residuals 
does the Veteran have from the left 
exploratory thoracotomy with wedge 
resection of a left lung lesion during 
service?  If there are none, please so 
state.  Please explain.  

4.  After the above development, the 
Veteran should be scheduled for a VA 
psychiatric examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  

a.  Does the Veteran, at least as likely 
as not, have an acquired psychiatric 
disorder due to disease or injury during 
his active service?  If not, please so 
state.  If so, please provide the correct 
diagnosis.  Please provide a complete 
explanation.  

b.  Does the Veteran, at least as likely 
as not, have an acquired psychiatric 
disorder due to a service-connected 
disability?  If not, please so state.  If 
so, please provide the correct diagnosis.  
Please provide a complete explanation.  

5.  Thereafter, the RO should readjudicate 
these claims in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


